Citation Nr: 0903778	
Decision Date: 02/03/09    Archive Date: 02/12/09

DOCKET NO.  05-04 808	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a lumbosacral 
sprain, claimed as a back disorder.

2.  Entitlement to service connection for a heart disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

LouElla Kuta, Associate Counsel




INTRODUCTION

The veteran served on active duty from September 1956 to 
March 1959.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied the benefits sought on 
appeal.

This matter was remanded by the Board in June 2007 in order 
for the RO to secure the veteran's Social Security 
Administration records.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  A lumbosacral sprain, claimed as a back disorder, was not 
incurred in or aggravated by active duty service.

2.  A heart disorder was not incurred in or aggravated by 
active duty service.


CONCLUSIONS OF LAW

1.  A lumbosacral sprain, claimed as a back disorder, was not 
incurred in or aggravated by active military service. 
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 
3.309 (2008).

2.  A heart disorder was not incurred in or aggravated by 
active military service. 38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304, 3.307, 3.309 (2008).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


Duty to Notify and Assist

Before addressing the merits of the claims, the Board is 
required to address the duty to notify and duty to assist 
imposed by 38 U.S.C.A. §§ 5103, 5103(A) and 38 C.F.R. § 
3.159.

VA has a duty to notify a claimant and his representative, if 
any, of the information and evidence needed to substantiate a 
claim. This notification obligation was accomplished by way 
of a letter from the RO to the veteran dated in November 
2003. This letter effectively satisfied the notification 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) by: (1) informing the veteran about the information 
and evidence not of record that was necessary to substantiate 
the claims; (2) informing the veteran about the information 
and evidence VA would seek to provide; and (3) informing the 
veteran about the information and evidence he was expected to 
provide. Additionally, a June 2007 letter informed the 
veteran of how the RO assigns disability ratings and 
effective dates if a claim for an increased rating or service 
connection is granted and complies with the holding of 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Second, VA has a duty to assist a veteran in obtaining 
evidence necessary to substantiate a claim. The service 
treatment records, VA medical records, private medical 
records, and lay statements are associated with the claims 
file. The veteran was not afforded VA examinations. See 
Charles v. Principi, 16 Vet. App. 370 (2002) (Observing that 
under 38 U.S.C.A. § 5103A(d)(2), VA was to provide a medical 
examination as "necessary to make a decision on a claim, 
where the evidence of record, taking into consideration all 
information and lay or medical evidence [including statements 
of the claimant]; contains competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability; and indicates that the disability or 
symptoms may be associated with the claimant's active 
military, naval, or air service; but does not contain 
sufficient medical evidence for the [VA] to make a decision 
on the claim.").

The veteran has not made the RO or the Board aware of any 
additional evidence that needs to be obtained in order to 
fairly decide his claims. As such, all relevant evidence 
necessary for an equitable disposition of the veteran's 
appeal has been obtained and the case is ready for appellate 
review.


The Merits of the Claims

The veteran seeks service connection for a lumbosacral 
sprain, claimed as a back disorder, and a heart disorder. 
Having carefully considered the claims in light of the record 
and the applicable law, the Board is of the opinion that the 
preponderance of the evidence is against the claims and the 
appeal will be denied.

The benefit of the doubt rule provides that the veteran will 
prevail in a case where the positive evidence is in a 
relative balance with the negative evidence. Therefore, the 
veteran prevails in his claims when (1) the weight of the 
evidence supports the claims or (2) when the evidence is in 
equipoise. It is only when the weight of the evidence is 
against the veteran's claims that the claims must be denied. 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990). 

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease contracted in the line of duty 
in the active military, naval or air service. 38 U.S.C.A. § 
1110; 38 C.F.R. § 3.303. The Board observes that, with 
respect to the veteran's Army National Guard service, the 
applicable laws and regulations permit service connection 
only for a disability resulting from disease or injury 
incurred in or aggravated coincident with active duty for 
training, or for disability resulting from injury during 
inactive duty training. See 38 U.S.C.A. § 101(22),(23),(24) 
(West 2002); 38 C.F.R. § 3.6 (2008). That an injury incurred 
in service alone is not enough. There must be chronic 
disability resulting from that injury. If there is no showing 
of a resulting chronic condition during service, then a 
showing of continuity of symptomatology after service is 
required to support a finding of chronicity. 38 C.F.R. § 
3.303(b). 

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that a 
disease was incurred in service. 38 C.F.R. § 3.303(d). 
Generally, to prove service connection, the record must 
contain: (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances, lay testimony 
of an in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury. Pond  
v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 Vet.  
App. 498 (1995). 

Certain diseases may be presumed incurred in service if shown 
to have manifested to a compensable degree within one year 
after the date of separation from service. 38 U.S.C.A. §§ 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 

The veteran's service entrance examination does not indicate 
any complaints, treatment, or diagnosis of a back disability. 
An October 1960 periodic examination conducted in conjunction 
with the veteran's National Guard service indicated the 
veteran had been under treatment for a back injury in 1957 
and unable to perform heavy work. During this examination, 
the veteran further reported that he injured his back at work 
in December 1959 and was receiving workers' compensation.

A March 1996 State of New York Workers Compensation Board 
Notice of Decision reported the veteran had an occupation 
accident in September 1988. A March 1991 letter from Dr. MG 
indicated the veteran's neck and low back pain had become 
constant and incapacitating, and that he was receiving both 
compensation and Social Security disability.

Post-service medical evidence associated with the file 
indicates the veteran has been diagnosed with cervical 
spondylosis, lumbar stenosis and lumbosacral radiculitis. 
(See October 2003 statement by Dr. MG, New York Medical 
College). A May 2004 magnetic resonance imaging (MRI) 
examination report from Dr. BCZ diagnosed the veteran with 
advanced degenerative disc disease at L4-5 and advanced 
cervical spondylosis with mild stenosis.

In regard to the veteran's claim of a heart disorder, the 
service treatment records reported no complaints, treatment, 
or diagnosis of a heart disorder.

In an October 2003 letter, Dr. RB stated that the veteran had 
been a patient since 1984 and had a prior history of chest 
pains with normal coronaries, palpitations, mitral valve 
prolapse, prior syncopal episodes and increased lipids.

In this case, there is no competent medical evidence of a 
nexus between the veteran's service and back and heart 
disorders, nor is there any competent medical evidence 
indicating a diagnosis of a lumbosacral sprain, claimed as a 
back disorder, or a heart disorder within one year of the 
veteran's separation from active duty. By "competent medical 
evidence" is meant in part that which is provided by a person 
who is qualified through education, training, or experience 
to offer medical diagnoses, statements, or opinions. 38 
C.F.R. § 3.159(a); Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992). None of the medical evidence of record relates 
the veteran's claims of a lumbosacral sprain and heart 
disorder to any event or incident during active military 
duty.

Nor is there any evidence of continuity of symptomatology. 
The first notation of  back disability and heart disorder 
associated with the record is dated in 1990 and 2003 private 
medical records, respectively, approximately 30-40 years 
after the veteran's separation from service. This gap in 
evidence constitutes negative evidence that tends to disprove 
the veteran's claims that the veteran had an injury in 
service that resulted in a chronic disability or persistent 
symptoms. See Forshey v. West, 12 Vet. App. 71, 74 (1998); 
aff'd sub nom, Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. 
Cir. 2002) (noting that the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact). 

Without evidence of a disability during service and either 
competent medical evidence of a nexus or continuity of 
symptomatology, service connection is not warranted. 
Moreover, presumptive service connection is not warranted 
because there is no competent evidence of a lumbosacral 
sprain or heart disorder within the first post-service year. 
Accordingly, the statutory presumption contained in 38 
C.F.R.§§ 3.307 and 3.309 is not for application. 

Therefore, for the reasons stated above, the Board finds that 
the preponderance of the evidence is against the claims for 
service connection for a lumbosacral sprain, claimed as a 
back disorder, and a heart disorder, and the benefit-of-the-
doubt rule is not for application. 38 U.S.C.A. § 5107, 
Gilbert v. Derwinksi, 1 Vet. App. 49 (1990).



ORDER

Service connection for a lumbosacral sprain, claimed as a 
back disorder, is denied.

Service connection for a heart disorder is denied.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


